DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2007-0051400, optionally further in view of CN 202808393.
KR ‘400 discloses a process for producing tungsten hexafluoride by reacting metal tungsten with fluorine, nitrogen fluoride or mixture thereof (note claim 1) at a temperature of 250 to 950oC (note claim 2).  The value of “950oC” would have suggested to one of ordinary skill in the art a slightly higher value based upon a reasonable expectation of success, In re O’Farrell, 853 F.2d 894, 904, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  
In any event, for the temperature ranges in the instant claims 11, 15 and 20, since the reaction is a strong exothermic reaction and the heated generated is removed through the cooling jacket, it would have been obvious to one skilled in the art to reasonably expect that there would hot spots with temperature much higher than the desired reaction temperature of 950oC, such as 1200oC.  As disclosed in the instant specification, the reaction temperature is the reaction temperature in a substantially circular area of at least 1 mm or more diameter (note paragraph [0031], page 11, lines 15-18) and “at least a part of the reaction region 21a reaches 800oC or higher”.

For the instant claims 2, 17, and 21, KR ‘400 discloses that fluorine, nitrogen trifluoride gas and mixture thereof can be used (note claim 1).
For the instant claims 13 and 22, KR ‘400 discloses the use of fluorine, since KR ‘400 does not specifically require the use of any diluent (note claim 1), KR ‘400 fairly teaches or suggests that undiluted fluorine could be used.
For the instant claims 14, 17 and 23, KR ‘400 discloses that the reaction can be carried out in a tube, this fairly suggests that the tube is a fixed bed.
Optionally, CN ‘393 discloses that Korean Patent No. 0727272 (which is in the same patent family as the KR ‘400) discloses a method for preparing WF6 by contacting and reacting metal tungsten and fluorine or nitrogen trifluoride in a horizontal tubular fixed bed reactor (note paragraph [0005]).

The difference is KR ‘400 does not specifically disclose that an inner wall temperature of the reaction vessel is maintained at a temperature of 400oC or lower by the coolant jacket.
KR ‘400; however, does disclose that the reaction between tungsten and fluorine is a strong exothermic reaction and the reactor can be cooled using a heating medium (note first paragraph on page 3).  
It would have been obvious to one of ordinary skill in the art to use a cooling jacket in order to cool the reactor using a cooling medium in the process of KR ‘400.  It would also have been obvious to one skill in the art to maintain the temperature inner wall of the reactor at an appropriate temperature so that the heat generated from the reaction could be removed to maintain the desired reaction temperature.

For the instant claims 15 and 20, since the reaction is a strong exothermic reaction and the heated generated is removed through the cooling jacket, it would have been obvious to one skilled in the art to reasonably expect that there would hot spots with temperature much higher than the desired reaction temperature, such as 1200oC.  As disclosed in the instant specification, the reaction temperature is the reaction temperature in a substantially circular area of at least 1 mm or more diameter (note paragraph [0031], page 11, lines 15-18) and “at least a part of the reaction region 21a reaches 800oC or higher”.
For the instant claims 16 and 24, it would have been obvious to one skilled in the art use an appropriate coolant with an appropriate film coefficient of heat transfer between the coolant and the reaction vessel in order to maintain the reaction within the desired temperature.
Optionally, CN ‘393 can be applied to disclose a process for producing tungsten hexafluoride using a reactor having a cooling jacket 2 (note Figure 3).  CN ‘393 discloses that water can be used as the coolant (cooling medium) (note paragraph [0014]).

Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicants argue that by setting the reaction temperature at 1000oC or higher, or 1200oC to 2000oC, the amount of tungsten hexafluoride produced per reaction vessel is increased.  The experimental results reported in the specification confirm that the amount of tungsten hexafluoride was higher in Examples 1, 2 and 4-6 in which the reaction temperature was 1000oC or higher.  By comparison, the amount of tungsten hexafluoride produced was lower in Example 3, performed at 950oC.
It should be noted that in all examples, the conversion rate of fluorine containing gas is ≥ 99%, i.e. all available fluorine had reacted to produce tungsten hexafluoride.  When the flow rate of fluorine containing gas is low (as in Example 3), the amount of tungsten being consumed and the amount of tungsten hexafluoride produced would also be low.  More tungsten hexafluoride could be produced in Example 3 at 950oC by increase the flowrate of fluorine containing and by using a coolant with low temperature and/or by increasing the flow rate of the coolant.  Applicants’ claims do not limit the flow rate or the temperature of the coolant as long as the inner wall temperature of the reaction vessel is maintained at a temperature of 400oC or lower.  It should also should be noted that Applicants’ claims do not require any production amount of tungsten hexafluoride per reaction vessel or otherwise.
Applicants argue that KR ‘400 discloses that reaction temperature is kept constant in the range of from 250oC to 950oC and KR ‘400 does not teach or suggest increasing the amount of production of tungsten hexafluoride per reaction vessel.
As stated in the above rejection, the “950oC” as disclosed in KR ‘400 fairly suggests a slightly higher value with reasonable expectation of success.  Also as discussed above, to increase the production of the tungsten hexafluoride, increasing the reaction temperature as in Applicants’ specification is not the only method.  When higher amount of fluorine gas would be used, the “lower” temperature, such as 950oC, could be maintained by using lower temperature coolant and/or increasing the coolant flow rate.
Applicants argue that because the cooling jacket is not used to control the reaction temperature, the person of ordinary skill in the art would not necessarily expect that reaction temperature would be “1000oC or higher” or “1200oC to 2000oC”.
Since the cooling jacket is only on the outside of the reactor, heat transfer could only happen at the wall of the reactor, therefore, hot spots would normally occur inside the reactor and one skilled in the art would reasonably expect that hot spots with much higher temperature would present in the interior part of the reactor.
The rejection of the dependent claims is maintained for the reasons stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        September 27, 2022